DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 9, 11-14, 16, 18 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to require “the bentonite-based grout consists of a bentonite, a consistency modifier, one or more grout-setting modifiers, and one or more thermally conductive materials.”  Although Applicant has disclosed and previously claimed wherein the bentonite-based grout may further comprise each of these components (original claims 3, 5 and 7), the claims and specification suggest wherein either the bentonite-based grout or the grout fluid may include each of these additives consists of such; must each component first be added to the bentonite and then the grout fluid?  Furthermore, the example does not support the inclusion of the thermal conductivity material therewith and, as such, cannot support the instantly claimed “consisting of” language.  
With further regard to the elements noted above, the Examiner acknowledges Applicant’s remarks pertaining to the formula used to covert the values of pounds of bentonite-based grout per gallon of water to weight percent.  However, it is the position of the Office that the instantly claimed range of weight percent is not supported for wherein the bentonite based grout consists of the components now required.
The specification does not define the originally claimed concentration range for the bentonite based grout as for when such consists of the bentonite, a consistency modifier, one or more grout-setting modifiers and one or more thermally conductive modifiers. 
The Examiner notes [0021], [0024] and [0014] of the specification, as published, as providing a concentration range for each of the consistency modifier, the grout-setting modifier and thermally conductive materials, respectively; these amounts, however, with particular regard to the consistency modifier and 
Example 1 in the specification can be used to determine a percent for the components of the grout fluid.  However, such a fluid is not shown to consist of the three components required by Applicant’s amendments to independent claim 1, i.e., the thermally conductive material and does not clearly illustrate whether the components of the consistency modifier or grout setting modifier are part of the bentonite based grout or grout fluid itself.  Furthermore, even assuming if the components of the consistency modifier and grout setting modifier are part of the bentonite-based grout, each calculation for weight percent of the bentonite based grout in the grout fluid approximates 20%, and, therefore, does not support at least the lower end of the instantly claimed range of 5 weight percent.
The Examiner notes, even based on the originally claimed pounds per gallon values of the bentonite based grout, the value of 5 weight percent is not supported.  The closest value to such is 6.59%, which is obtained when using Applicant’s formula to convert the originally claimed 15 pounds of bentonite based grout per 27 gallons of water; however, as noted previously, this does not clearly support that such a fluid consists of all the instantly 
With further regard to dependent claim 2, it is the position of the Office that the values specifically claimed therein are not defined and explicitly supported in the specification as filed for the bentonite-based grout consisting of the components required by independent claim 1 for at least the reasons cited above.
Independent claim 12 has been amended to require “the bentonite-based grout consists of a bentonite, a consistency modifier and one or more grout-setting modifiers.”  Although Applicant has disclosed and previously claimed wherein the bentonite-based grout may further comprise each of these components (original claim 15), the claims and specification suggest wherein either the bentonite-based grout or the grout fluid may include each of these additives and there is therefore insufficient specificity as to what is intended for wherein the bentonite-based grout itself consists of the combination of each of the noted components.  Although example 1 of the specification as filed recites 9 grout fluids having bentonite, a consistency modifier and grout-setting modifier, such an example does not clearly specify how the bentonite-based grout itself consists of such; is the bentonite based grout considered to consist of such components by first mixing the components prior to contact with the water?  Or is the bentonite based grout intended to define all the non-water components of the grout?    
With further regard to the elements noted above, the Examiner acknowledges Applicant’s remarks pertaining to the formula used to covert the 
The specification does not define the originally claimed concentration range for the bentonite based grout as for when such consists of the bentonite, a consistency modifier and one or more grout-setting modifiers. 
The Examiner notes [0021] and [0024] of the specification, as published, as providing a concentration range for each of the consistency modifier and the grout-setting modifier, respectively; these amounts, however, with particular regard to the consistency modifier, however, appear to individually extend outside of the range as claimed for the combination of the bentonite, consistency modifier and the grout-setting modifier, as would be required to provide the claimed bentonite-based grout concentration range.
Example 1 in the specification can be used to determine a percent for the components of the grout fluid.  However, such a fluid does not clearly illustrate whether the components of the consistency modifier or grout setting modifier are part of the bentonite based grout or grout fluid itself.  Furthermore, even assuming if the components of the consistency modifier and grout setting modifier are part of the bentonite-based grout, each calculation for weight percent of the bentonite based grout in the 
The Examiner notes, even based on the originally claimed pounds per gallon values of the bentonite based grout, the value of 5 weight percent is not supported.  The closest value to such is 6.59%, which is obtained when using Applicant’s formula to convert the originally claimed 15 pounds of bentonite based grout per 27 gallons of water; however, as noted previously, this does not clearly support that such a fluid consists of all the instantly required components (see above). 
With further regard to dependent claim 14, it is the position of the Office that the values specifically claimed therein are not defined and explicitly supported in the specification as filed for the bentonite-based grout consisting of the components required by independent claim 12 for at least the reasons cited above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 9, 11-14, 16, 18, 21-22, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al. (WO 2016/175774 – cited and provided previously with the non-final office action mailed 04/02/21).
With respect to independent claim 1, Frantz et al. discloses a method of using a grout fluid, which comprises:

providing a grout fluid consisting of a bentonite-based grout and water ([0021]), wherein:
	the bentonite-based grout is present in the grout fluid in a concentration based on total weight of the grout fluid (see explanation below); and
	the bentonite-based grout consists of a bentonite ([0013]; [0016]), a consistency modifier, one or more grout-setting modifiers, and one or more thermally conductive materials ([0022], wherein the at least one primary additive comprises an inhibitor, a dispersant, a thermally conductive material, and any combination thereof; with regard to the grout setting modifier, the Examiner notes, instant claim 6 further defines the grout setting modifier as an inhibitor, dispersant, and combination thereof; [0055], wherein a cementitious material is further disclosed as included and can be provided, as defined by [0057] to provide a desired permeability – the Examiner notes with regard to the consistency modifier, instant claim 4 defines such as a permeability reduction additive and since cement is disclosed by Frantz et al. to affect permeability it is considered to fall within the context of a consistency modifier as claimed by independent claim 1);
introducing the grout fluid into a space between the geothermal conduit and sidewalls of the at least one hole so that the grout fluid is in contact with the geothermal conduit and sidewalls ([0007]); and
after introducing the grout fluid, allowing the grout fluid to set to fix the geothermal conduit to the at least one hole ([0003]; [0018]; [0021], wherein after setting, the grout fluid has a hydraulic conductivity as claimed ([0022], wherein the reference explicitly discloses a permeability less than the value instantly claimed).

With regard to the concentration of the bentonite based grout in the grout fluid, Frantz et al. discloses in [0049]-[0051], wherein the bentonite is present in an amount in the range of 5-22%; in [0056], wherein the cement (i.e., consistency modifier) is present in a range of 1-20% as based on the desired structural characteristics of the set grout, including permeability and shear strength; in [0033], wherein the inhibitor, i.e., grout-setting modifier, is present in an amount between 0.001% to 5% as based on the degree of inhibition required as well as the amount and composition of the grout additive control package and conditions of the subterranean formation; in [0045], wherein the dispersant, i.e., grout setting modifier, is present in an amount of 0.001% In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the bentonite-based grout in the grout fluid as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration range.
With respect to depending claim 2, the Examiner notes the comments presented above with respect to the concentration of the bentonite based grout in claim 1.  It is the position of the Office that the range claimed by further depending claim 2 would be obvious over the teachings of Frantz et al. as based on the conditions encountered in the subterranean formation and desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Furthermore, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the bentonite-based grout in the grout fluid as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration range.
With respect to depending claim 4, Frantz et al. discloses the consistency modifier as claimed ([0055], wherein a cementitious material is further disclosed as included and can be provided, as defined by [0057] to provide a desired permeability).
With respect to depending claim 6, Frantz et al. discloses wherein the one or more grout setting modifiers is selected from the group as claimed ([0022], wherein the at least one primary additive comprises an inhibitor, a dispersant, and any combination thereof).
With respect to depending claim 9, Frantz et al. discloses wherein the viscosity of the final grout fluid is in the range of about 20 cP to about 500 cP, with any value therebetween, wherein the value depends upon the type of pumping equipment, the type of grout additive and the type of aqueous swellable clay, wherein the viscosity may be controlled or monitored to ensure it does not reach beyond a critical level before introducing into a subterranean formation ([0021]).  Both the inhibitor and dispersant are disclosed as added to maintain the viscosity below a critical value ([0028]) and reduce the viscosity of the final grout ([0034]), respectively.  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 11, Frantz et al. discloses the setting time for the final grout may have a lower limit of about 18-24 hours, wherein the setting time may be lower or higher depending on the composition of the final grout fluid, the geometry of the geothermal well loop, and the like ([0024]).  As such, it would have been an obvious matter of choice and design to one having ordinary skill in the art to provide for a setting time of within 24 hours when introducing the grout fluid of Frantz et al. into at least one hole as based on the conditions encountered in the formation, geometry of the geothermal well loop and composition and desired set properties thereof to provide therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to new depending claims 21 and 22, Frantz et al. discloses wherein the bentonite comprises a single type of bentonite, and, further, wherein such is sodium bentonite ([0016]; [0083]).
With respect to new depending claim 24, Frantz et al. discloses the grout setting modifier as claimed ([0029]).

providing a grout fluid consisting of a bentonite-based grout and water ([0021]), wherein:
	the bentonite-based grout is present in the grout fluid in a concentration based on total weight of the grout fluid (see explanation below); and
	the bentonite-based grout consists of a bentonite ([0013]; [0016]), a consistency modifier and one or more grout-setting modifiers ([0022], wherein the at least one primary additive comprises an inhibitor, a dispersant, a thermally conductive material, and any combination thereof, thereby suggesting a combination of an inhibitor and dispersant; with regard to the grout setting modifier, the Examiner notes, instant claim 6 further defines the grout setting modifier as an inhibitor, dispersant, and combination thereof; [0055], wherein a cementitious material is further disclosed as included and can be provided, as defined by [0057] to provide a desired permeability – the Examiner notes with regard to the consistency modifier, instant claim 4 defines such as a permeability reduction additive and since cement is disclosed by Frantz et al. to affect permeability it is considered to fall within the context of a consistency modifier as claimed by independent claim 12);
introducing the grout fluid into a borehole in the earth so that the grout fluid is in contact with sidewalls of the borehole and fills the borehole ([0007]); and
allowing the grout fluid to set in the borehole ([0003]; [0018]; [0021]), wherein after setting, the grout fluid has a hydraulic conductivity as claimed ([0022], wherein the reference explicitly discloses a permeability less than the value instantly claimed).
With regard to the bentonite-based grout as consisting of bentonite, a consistency modifier and one or more grout setting modifiers, the Examiner notes, Frantz et al. clearly 
With regard to the concentration of the bentonite based grout in the grout fluid, Frantz et al. discloses in [0049]-[0051], wherein the bentonite is present in an amount in the range of 5-22%; in [0056], wherein the cement (i.e., consistency modifier) is present in a range of 1-20% as based on the desired structural characteristics of the set grout, including permeability and shear strength; in [0033], wherein the inhibitor, i.e., grout-setting modifier, is present in an amount between 0.001% to 5% as based on the degree of inhibition required as well as the amount and composition of the grout additive control package and conditions of the subterranean formation; in [0045], wherein the dispersant, i.e., grout setting modifier, is present in an amount of 0.001% to 1%, as dependent upon the amount and composition of the grout additive control package and conditions of the subterranean formation.  Since the reference suggests amounts of each element that would, when combined together, provide for a concentration in the grout fluid that overlaps In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  
Additionally, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the bentonite-based grout in the grout fluid as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration range.
With respect to depending claim 13, Frantz et al. discloses wherein introducing the grout fluid into the borehole comprises introducing the grout fluid into an annulus between the borehole and a casing ([0001]-[0002]; [0007]).
With respect to depending claim 14, the Examiner notes the comments presented above with respect to the concentration of the bentonite based grout in claim 12.  It is the position of the Office that the range claimed by further depending claim 14 would be obvious over the teachings of Frantz et al. as based on the conditions encountered in the subterranean formation and desired permeability, hydraulic conductivity and thermal conductivity to impart to the set grout therein since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed concentration range for the bentonite-based grout in the grout fluid as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration range.
With respect to depending claim 16, Frantz et al. discloses wherein the viscosity of the final grout fluid is in the range of about 20 cP to about 500 cP, with any value therebetween, wherein the value depends upon the type of pumping equipment, the type of grout additive and the type of aqueous swellable clay, wherein the viscosity may be controlled or monitored to ensure it does not reach beyond a critical level before introducing into a subterranean formation ([0021]).  Both the inhibitor and dispersant are disclosed as added to maintain the viscosity below a critical value ([0028]) and reduce the viscosity of the final grout ([0034]), respectively.  The reference further illustrates exemplary grout fluid viscosities less than about 100 cP within 5 minutes of being prepared ([0083], Table 1).  As such, it would have been obvious to one having ordinary skill in the art to provide for a viscosity within 5 minutes of the grout fluid being prepared as claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 18, Frantz et al. discloses the setting time for the final grout may have a lower limit of about 18-24 hours, wherein the setting time may be lower or higher depending on the composition of the final grout fluid, the geometry of the geothermal In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to new depending claim 26, Frantz et al. discloses wherein the bentonite comprises a single type of bentonite, and, further, wherein such is sodium bentonite ([0016]; [0083]).
With respect to new depending claim 28, Frantz et al. discloses the grout setting modifier as claimed ([0029]).
Claims 23, 25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al. as applied to claims 1 and 12, above, and further in view of Chan et al. (US 5,830,831).
With respect to depending claims 23 and 27, Frantz et al. discloses wherein the consistency modifier includes a cementitious material, wherein examples thereof include hydraulic cements such as Portland cement, Portland cement blends, including with slag, non-Portland hydraulic cements, such as calcium aluminate cement, or non-hydraulic cements including slaked lime, gypsum plaster and lime plaster ([0055]).  Frantz et al., however, fails to disclose a consistency modifier/cementitious material of calcium carbonate.  Chan et al. teaches cement compositions suitable for use in a subterranean environment (abstract) wherein examples 
With respect to depending claims 25 and 29, Frantz et al. discloses wherein the bentonite comprises sodium bentonite ([0016]; [0083]) and the one or more grout-setting modifiers as claimed ([0029]).  The reference further discloses a consistency modifier that includes a cementitious material, wherein examples thereof include hydraulic cements such as Portland cement, Portland cement blends, including with slag, non-Portland hydraulic cements, such as calcium aluminate cement, or non-hydraulic cements including slaked lime, gypsum plaster and lime plaster ([0055]).  Frantz et al., however, fails to disclose the consistency modifier/cementitious material as calcium carbonate as instantly claimed.  Chan et al. teaches cement compositions suitable for use in a subterranean environment (abstract) wherein examples of cements used for such purposes include cementitious materials such as Portland cement, slag, .
	Response to Arguments
Applicant’s arguments with respect to the rejections of claims as set forth in the prior office action under 35 USC 112, second paragraph, have been fully considered and are persuasive.  The 112 rejections as set forth therein have been withdrawn. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action have been fully considered and are persuasive in view of Applicant’s amendments to each of the independent claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the pending claim limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL